PER CURIAM.
The action is brought to recover the value of specified parts of the battery of an electric automobile, which were lost while the automobile was stored with defendant warehouseman, and for the value of three tires claimed to have been made useless, while the automobile was so stored with defendant, through the negligence of said defendant. There was also a claim of loss of the use of the automobile for 15 days at $5 a dayj but this latter claim was abandoned at the trial. The amount of plaintiff’s revised claim was $153. The justice allowed plaintiff $113.70 damages, which, with $19.41 costs, made up a judgment in plaintiff’s favor for $133.11. Defendant appeals. The proof as to the amount of damages is so incomplete and unsatisfactory that it fails to support the judgment and renders a new trial necessary. Judgment reversed, and new trial ordered, with costs to abide the event.